DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication to Kowalczyk 2013/0209049US in view of the US Patent to Dams 6,231,055US further in view of the US Patent Application Publication to Bund 20160139346US.
In terms of claim 1, Kowalczyk teaches a sealing unit ([0039]) for a cabinet (Figures 2: a base 110 and cover 120 which form a cabinet structure) containing an optical component (Figure 4: cables in 131 or 140), the sealing unit ([0039]) comprising: 

    PNG
    media_image1.png
    616
    829
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    656
    542
    media_image2.png
    Greyscale

Kowalczyk does not teach each channel having profile defined by a plurality of protruding surfaces configured to restrain longitudinal movement of an optical cable received therein.
Dams does teach each channel (Figure 3a: 15 and 19) having profile defined by a plurality of protruding surfaces configured to restrain longitudinal movement of an 
It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the walls 131, 134, to have a plurality of protruding surfaces in order to hold the fiber and restrict movement of the fiber within the channel. This will ensure sides of the fiber do not get damage through rubbing.


    PNG
    media_image3.png
    442
    535
    media_image3.png
    Greyscale

Kowalczyk / Dams do not teach wherein each optical fiber cable having a corresponding collar, and wherein each channel having a profiled defined by a plurality of protruding surfaces configured to restrain the longitudinal move of the optical fiber received therein without contact with a collar on the optical fiber. 

As for claim 3, Kowalczyk / Dams teach the device of claim 1, Kowalczyk do not teach wherein teaches the plurality of protruding surface of each channel comprises one or more first protruding surfaces along a first side thereof and one more second protruding surfaces along a second side thereof;
Dams does teaches the plurality of protruding surface of each channel comprises one or more first protruding surfaces along a first side thereof and one more second protruding surfaces along a second side thereof (Figures 4: protruding surfaces on the bottom side, corresponding protruding surfaces on the top side). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the walls 131, 134, to have a plurality of protruding surfaces in order to hold the fiber and restrict movement of the fiber within the channel. This will ensure sides of the fiber do not get damage through rubbing.

Damns does teach wherein the first and second protruding surfaces are longitudinally offset from each other along a length of the channel (Dams Figure 4: the protruding surfaces on the top and bottom half are spaced or offset by the opening of the aperture in channel 15). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the walls 131, 134, to have a plurality of protruding surfaces that are spaced or offset to form a channel in order to hold the fiber and restrict movement of the fiber within the channel from an up and down direction. This will ensure sides of the fiber do not get damage through rubbing.
As for claim 5, Kowalczyk / Dams teach the device of claim 3, Kowalczyk does not teach wherein there are at least two first protruding surfaces and at least two second protruding surfaces.
Dams does teach wherein there are at least two first protruding surfaces (Dams Figure 4: protruding surfaces on the side walls top side) and at least two second protruding surfaces (Dams Figure 4: protruding surfaces on the side walls bottom side). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the walls 131, 134, to have a plurality of protruding surfaces on the top and bottom half of the aperture in order to hold the fiber and restrict movement of the fiber within the channel. This will ensure sides of the fiber do not get damage through rubbing.

It would have been an obvious to of ordinary skill in art before the effective filing date of the current application as matter of choice to modify the channel length to be greater than 15 mm in order to keep the fiber straight as it is being feedthrough the channel. This modification prevents the fiber from having high bending loss at the channel junction, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
In terms of claim 8, Kowalczyk teaches a cabinet (Figures 2: a base 110 and cover 120 which form a cabinet structure), containing optical component (optical cables [0039]), the cabinet comprising: a sealing unit ([0039]), the sealing unit comprising: a gasket defining a plurality of apertures configured to provide a seal around a plurality of optical cables (Figures 4 and 6: 132; gasket is located in gap 135 which provides a seal for a plurality of cables [0039]), the gasket having interior side of the cabinet (See Annotated Figure 4 above: interior side), and an exterior side to face an exterior of the cabinet (Figure 6: space gap 135 houses the gasket [0039], the gasket in 135 faces 131 which is an exterior side of the cabinet); a first retaining device located on the interior side of the gasket (Figure 6: the aperture openings 132 on walls 134/136 form a first retaining device which are located on interior side of the gasket); a second retaining device located on the exterior side of the gasket (Figure 6: the aperture openings 132 on walls 131 form a second retaining device which are located on exterior side of the 
Kowalczyk does not teach each channel having profile defined by a plurality of protruding surfaces configured to restrain longitudinal movement of an optical cable received therein.
Dams does teach each channel (Figure 3a: 15 and 19) having profile defined by a plurality of protruding surfaces configured to restrain longitudinal movement of an optical cable received therein (Figure 3a: see the ridges protruding on sides of the walls). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the walls 131, 134, to have a plurality of protruding surfaces in order to hold the fiber and restrict movement of the fiber within the channel. This will ensure sides of the fiber do not get damage through rubbing.
Kowalczyk / Dams do not teach wherein each optical fiber cable having a corresponding collar, and wherein each channel having a profiled defined by a plurality of protruding surfaces configured to restrain the longitudinal move of the optical fiber received therein without contact with a collar on the optical fiber. 


As for claim 9, Kowalczyk / Dams teach the device of claim 8, wherein Kowalczyk does teach at least a part of the gasket is mounted to the base section of the cabinet (Figure 6: gasket is located in 135 [0039] which is part of the base 110 as shown in Figure 2) with the interior side facing the interior of the cabinet and the exterior side facing the exterior of the cabinet (Figure 6: the gasket in space gap 135 faces an exterior side of the cabinet which is wall 131, the opposite end faces an interior side of the cabinet which is wall 134).
As for claims 11 and 20, Kowalczyk / Dams teach the device of claims 8 and 9, wherein Kowalczyk teaches the first retaining device is fixed to a first side wall of the cabinet (Figures 4 and 6: the opening of 132 is fixed at the location of side wall 131), and the second retaining device is fixed to a second side of the wall of the cabinet, opposite the first retaining device (Figure 6: the opening 132 fixed to second walls 134 st retaining device of walls 131).
In terms of claim 12, Kowalczyk teaches a method of install optical fibers in a sealing unit of a cabinet containing optical components (Figures 4, 6 and [0039]), the sealing unit comprising a gasket (Figure 6: gasket in the gap of 135 [0039]) defining a plurality of apertures (Figure 4: openings 132) configured to provide a seal around a plurality optical fiber cables ([0039]), the gasket having an interior side (Figure 6: gasket is in gap 135, the side of 135 that faces 134 is the interior side of the gasket) to face the interior of the cabinet (See Annotated Figure 4 above)  and an exterior side (Figure 6: the side of 135 that faces exterior wall 131)to face an exterior of the cabinet (Figure 6: gasket within 135 that faces wall 131 which is an exterior of the cabinet), a first retaining device which is located on the exterior side of the gasket (Figure 6: walls 131 which is on exterior side gasket contains opening 132 which forms a U-shape groove which is consider by the examiner as a first retaining device); the first and second retaining devices each comprising a plurality channels (See Annotated Figure 6 above: channel which runs at the opening 132 through walls 131, 134, 136), each channel (Figure 6: runs through 132) is being aligned with a respective aperture of the gasket and each channel is being configured to receive one of the plurality optical fibers cables (Figure 6: at 132 and [0039]) and inserting one of the plurality of optical fibers cables into an aligned channel of the first retaining (through walls 131), second retaining device (walls 134/136) and aperture of the gasket (within 135; [0039]).

Dams does teach each channel (Figure 3a: 15 and 19) having profile defined by a plurality of protruding surfaces configured to restrain longitudinal movement of an optical cable received therein (Figure 3a: see the ridges protruding on sides of the walls). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the walls 131, 134, to have a plurality of protruding surfaces in order to hold the fiber and restrict movement of the fiber within the channel. This will ensure sides of the fiber do not get damage through rubbing.
Kowalczyk / Dams do not teach wherein each optical fiber cable having a corresponding collar, and wherein each channel having a profiled defined by a plurality of protruding surfaces configured to restrain the longitudinal move of the optical fiber received therein without contact with a collar on the optical fiber. 
Bund teaches an optical portion having a plurality channels (at element 250); wherein each optical fiber cable (100) having a corresponding collar (220), and wherein each channel having a profiled defined by a plurality of protruding surfaces (at 250) configured to restrain the longitudinal move of the optical fiber received therein without contact with a collar on the optical fiber (250 and 220 are on opposites dies of wall 240 and do not contact each other). It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the device Kowalczyk / Dams to include a collar at the location similar to Bund in order to provide support of the .



    PNG
    media_image3.png
    442
    535
    media_image3.png
    Greyscale


Claims 2, 10, 13-16, 19, are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication to Kowalczyk 2013/0209049US in view of the US Patent to Dams 6,231,055US further in view of the US Patent Application Publication to Bund 2016013946US and further in view the US Patent Application Publication to Bishop 2018/0157002US.

Bishop teaches the seal gasket (Figure 21: 452a / 452b) made of rubber ([0091] or gel) comprises two separable parts (Figure 21: 452a and 452b), wherein the two separable parts define apertures when engage together (See Figure 21 wherein 452a on top and 452b on bottom are seal together to form a circular aperture); further a sealing mounted to the lid section of the cabinet (Figure 21: 452a is mounted to the lid side 412)  such that when the lid section is in the closed position (Figure 21: when the lid is closed 452a and 452b will form an aperture), the further sealing devices comes into engagement the second retaining device (Figure 21). It would have been obvious to one ordinary skill in art before the effective filing date of the current invention to modify the sealing gasket 5 of Dams to have two parts wherein the two parts provide a top seal in the lid portion 3 and bottom sealing in the bottom portion of element 3 as shown in Figure 4 of Dams. Having 2 sealing materials on top and bottom further enhance the seal to prevent unwanted leaks that may be possible. Further the act of having two seal will reduce maintenance cost since only the damage seal portion will need to be replace instead of the entire sealing structure.


    PNG
    media_image4.png
    634
    765
    media_image4.png
    Greyscale

As for claim 13, Kowalczyk / Dams / Bishop teach the device of claim 2, Kowalczyk does not teach wherein teaches the plurality of protruding surface of each channel comprises one or more first protruding surfaces along a first side thereof and one more second protruding surfaces along a second side thereof;
Dams does teaches the plurality of protruding surface of each channel comprises one or more first protruding surfaces along a first side thereof and one more second protruding surfaces along a second side thereof (Figures 4: protruding surfaces on the bottom side, corresponding protruding surfaces on the top side). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the walls 131, 134, to have a plurality of 
As for claim 14, Kowalczyk / Dams / Bund / Bishop teach the device of claim 13, Kowalczyk does not teach wherein the first and second protruding surfaces are longitudinally offset from each other along a length of the channel.
Damns does teach wherein the first and second protruding surfaces are longitudinally offset from each other along a length of the channel (Dams Figure 4: the protruding surfaces on the top and bottom half are spaced or offset by the opening of the aperture in channel 15). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the walls 131, 134, to have a plurality of protruding surfaces that are spaced or offset to form a channel in order to hold the fiber and restrict movement of the fiber within the channel from an up and down direction. This will ensure sides of the fiber do not get damage through rubbing.
As for claims 15 and 16, Kowalczyk / Dams / Bund / Bishop teach the device of claims 13 and 14, Kowalczyk does not teach wherein there are at least two first protruding surfaces and at least two second protruding surfaces.
Dams does teach wherein there are at least two first protruding surfaces (Dams Figure 4: protruding surfaces on the side walls top side) and at least two second protruding surfaces (Dams Figure 4: protruding surfaces on the side walls bottom side). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the walls 131, 134, to have a plurality of protruding surfaces on the top and bottom half of the aperture in order to hold the fiber .
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication to Kowalczyk 2013/0209049US in view of the US Patent to Dams 6,231,055US and further in view of the US Patent Application Publication to Bund 20160139346US and further in view the US Patent to Vermeer 7,600,721US.
In regards to claim 6, Kowalczyk / Dams / Bund teach the device of claim 1. Kowalczyk / Dams do not teach wherein a first group of the channel lie in a first plane, a second group of the channel lie in a second plane parallel to the first plane, a third group of the channel lie on a curve surface that joins the first and second planes.
Vermeer teaches an opening portion having a plurality of apertures to group the apertures together to form rows of apertures (Figure 1); wherein a first group of the channel lie in a first plane (See Annotated Figure 2 below: 1st group), a second group of the channel lie in a second plane parallel to the first plane (See Annotated Figure 2 below: 2nd group which parallel to first group), a third group of the channel lie on a curve surface that joins the first and second planes (See Annotated Figure 2 below: 3rd group in between the first group to join the rows together to make array of groups like in Figure 1). It would have been obvious to of ordinary skill in art before the effective filing date of the current application to modify the aperture opening 132 of Kowalczyk to have a compact array configuration like Vermeer wherein the groups are pack together using 3 groups to increase the amount of fiber cables within the cabinet. This modification .

    PNG
    media_image5.png
    513
    475
    media_image5.png
    Greyscale


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication to Kowalczyk 2013/0209049US in view of the US Patent to Dams 6,231,055US further and further in view of the US Patent Application Publication to Bund 20160139346US and in view the US Patent Application Publication to Bishop 2018/0157002US and further in view the US Patent to Vermeer 7,600,721US.

Vermeer teaches an opening portion having a plurality of apertures to group the apertures together to form rows of apertures (Figure 1); wherein a first group of the channel lie in a first plane (See Annotated Figure 2 below: 1st group), a second group of the channel lie in a second plane parallel to the first plane (See Annotated Figure 2 below: 2nd group which parallel to first group), a third group of the channel lie on a curve surface that joins the first and second planes (See Annotated Figure 2 below: 3rd group in between the first group to join the rows together to make array of groups like in Figure 1). 
It would have been obvious to of ordinary skill in art before the effective filing date of the current application to modify the aperture opening 132 of Kowalczyk to have a compact array configuration like Vermeer wherein the groups are pack together using 3 groups to increase the amount of fiber cables within the cabinet. This modification allows the input/output ports of 132 to be scale to handle higher amount of fibers connections which reduce scaling cost of the device for higher connections.

    PNG
    media_image5.png
    513
    475
    media_image5.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 12 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly amended limitations are to Claim 1, 8 and 12 are now rejected over newly cited prior art to Bund as detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        



/SUNG H PAK/Primary Examiner, Art Unit 2874